     Case 3:13-cv-00326-WHB-JCG Document 790 Filed 10/18/18 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        NORTHERN DIVISION

JERMAINE DOCKERY, et al.                                              PLAINTIFFS

v.                                    CIVIL ACTION NO. 3:13-cv-326-WHB-JCG

PELICIA HALL, et al.                                                DEFENDANTS

    ORDER CLARIFYING [786] ORDER GRANTING PLAINTIFFS’
 EMERGENCY MOTION TO COMPEL EXPERT TOURS AND ACCESS TO
         DOCUMENTATION DURING EXPERT TOURS

      This matter is before the Court sua sponte to clarify the Court’s Order

Granting Plaintiffs’ Emergency Motion to Compel Expert Tours and Access to

Documentation During Expert Tours. (ECF No. 786). The parties represented to the

Court at the September 20, 2018, settlement conference that the parties reached an

agreement regarding “settlement discovery.” The Court’s Order Granting Plaintiffs’

Emergency Motion to Compel Expert Tours and Access to Documentation During

Expert Tours (ECF No. 786) was intended to control “settlement discovery” and

enforce the parties’ purported agreement. The Order should not be read as requiring

the production of documents that were not identified in the parties’ settlement

discovery agreement. In other words, the Order does not govern any discovery in

furtherance of Judge Barbour’s August 24, 2018, Opinion and Order (ECF No. 767).

      If the parties’ representation of an agreement as to settlement discovery was

in error, then the Court’s Order Granting Plaintiffs’ Emergency Motion to Compel

Expert Tours and Access to Documentation During Expert Tours (ECF No. 786) is

moot. If that is the case, should the parties deem discovery necessary in furtherance
     Case 3:13-cv-00326-WHB-JCG Document 790 Filed 10/18/18 Page 2 of 2



of Judge Barbour’s August 24, 2018, Opinion and Order (ECF No. 767), any

discovery motions shall be filed no later than close of business on October 22, 2018,

with responses due no later than close of business on October 24, 2018, and replies

due by 12:00 p.m. on October 26, 2018. Judge Barbour’s deadlines with respect to

supplemental expert reports remain unchanged.

      SO ORDERED, this the 18th day of October, 2018.


                                        s/   John C. Gargiulo
                                       JOHN C. GARGIULO
                                       UNITED STATES MAGISTRATE JUDGE
